      CASE 0:20-cv-00549-PJS-DTS Document 21 Filed 07/31/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 SARPRIO DORANTI,                                    Case No. 20‐CV‐0549 (PJS/DTS)

                      Petitioner,

 v.                                                              ORDER

 JODI HARPSTEAD, DHS Commissioner
 and GUY BOSEHER, DOC Warden,

                      Respondents.

       Sarprio Doranti, pro se.

       Edwin William Stockmeyer, III and Matthew Frank, MINNESOTA
       ATTORNEY GENERAL’S OFFICE; Theresa M. Couri, HENNEPIN
       COUNTY ATTORNEY’S OFFICE, for respondents.

       Petitioner Sarprio Doranti was civilly committed as a psychopathic personality in

1992. Since that time, he has made a cottage industry out of litigation, filing at least a

dozen lawsuits in this Court and countless actions in the state system. This matter is

before the Court on Doranti’s latest application for a writ of habeas corpus. ECF No. 1.

       On July 2, 2020, the Court ordered Doranti to show cause why his application

should not be dismissed pursuant to 28 U.S.C. § 2254(b)(1) for failure to exhaust his

state‐court remedies. ECF No. 18. Specifically, the Court instructed Doranti to file a

response “identifying each petition for a reduction in custody that he has filed pursuant

to Minn. Stat. § 253D.27 (or its statutory predecessors) in which he made the claims that
      CASE 0:20-cv-00549-PJS-DTS Document 21 Filed 07/31/20 Page 2 of 4




he seeks to litigate in this federal action.” Id. at 6. With respect to each such petition,

the Court instructed that Doranti must describe the claims that he raised and state:

              (1) when the special review board issued a recommendation
              on the petition and the nature of that recommendation;
              (2) whether and when Doranti sought rehearing and
              reconsideration of the recommendation from the judicial
              appeal panel; (3) when the judicial appeal panel ruled on
              Doranti’s request and the nature of that ruling; (4) whether
              and when Doranti asked the Minnesota Court of Appeals to
              review the ruling of the judicial appeal panel; (5) when the
              Minnesota Court of Appeals issued a decision on Doranti’s
              appeal and the nature of that decision; (6) whether and when
              Doranti asked the Minnesota Supreme Court to review the
              decision of the Minnesota Court of Appeals; and (7) when
              the Minnesota Supreme Court issued a decision in Doranti’s
              case and the nature of that decision.

Id. at 6–7. The Court cautioned that “general assurances that [Doranti] has exhausted

his state remedies” would not suffice, and that if Doranti failed to file an adequate

response, the Court would dismiss Doranti’s habeas petition without prejudice. Id. at 7.

       Doranti filed a response to the Court’s order on July 30, 2020. ECF Nos. 19–20.

In that response, Doranti generally alleges that he has “exhausted [his] state remedies

through [the] state court of appeals and through the special review board (SRB).” ECF

No. 19 at 3; see also id. at 6–8; ECF No. 20 at 4. Although Doranti states that he and his

lawyers have “filed dozens of petitions to the SRB,” ECF No. 19 at 7, Doranti does not

describe the claims raised in those petitions, nor does he state whether he appealed the

denial of those petitions to the Minnesota Court of Appeals or to the Minnesota


                                             -2-
      CASE 0:20-cv-00549-PJS-DTS Document 21 Filed 07/31/20 Page 3 of 4




Supreme Court. As to timing, Doranti states that “[f]rom 1993 through 2020 I have filed

appeals and SRB petitions,” but gives no other information that would allow this Court

to determine whether Doranti’s claims are exhausted for purposes of § 2254(b)(1), or

whether his habeas application is timely for purposes of § 2244(d). Id. at 7.

       Doranti explains that he is currently in solitary confinement and is not allowed

“personal mail,” “legal property,” “law books,” or phone calls. ECF No. 20 at 1. The

Court will assume, for the sake of argument, that Doranti is being truthful about the

conditions of his present confinement. Given Doranti’s limited resources, the Court

would accept a response from him that was not as specific as the Court requested in its

July 2, 2020 order. But Doranti has provided no specifics. Even under the conditions of

his present confinement, Doranti could have provided some description of the nature,

timing, and disposition of his state‐court proceedings beyond the general assertion that

he has “filed multiple state court appeals and special review board (SRB) petitions.”

ECF No. 19 at 6.

       The Court warned Doranti in its July 2, 2020 order that it would not “do his legal

work for him” and that it would not “accept general assurances that he has exhausted

his state remedies.” ECF No. 18 at 7. Doranti’s response does not even make a good‐

faith effort to provide the information that would allow this Court to find that his

claims are exhausted and that his habeas application is timely.



                                            -3-
      CASE 0:20-cv-00549-PJS-DTS Document 21 Filed 07/31/20 Page 4 of 4




       The Court therefore finds that dismissal of Doranti’s § 2254 application is

warranted. Doranti’s renewed request for appointment of counsel is denied for the

reasons stated in the Court’s July 2, 2020 order. See ECF No. 18 at 8–9. Finally, the

Court finds that Doranti’s failure to exhaust his state remedies is not debatable. As a

result, no certificate of appealability will issue. See 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

                                           ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.     Petitioner Sarprio Doranti’s application for a writ of habeas corpus [ECF

              No. 1] is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.

              § 2254(b)(1).

       2.     No certificate of appealability shall issue.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


 Dated: July 31, 2020                            s/Patrick J. Schiltz
                                                 Patrick J. Schiltz
                                                 United States District Judge




                                              -4-
